Case 1:19-cv-07024-LAP Document 72-1 Filed 09/13/21 Page 1 of 3




  EXHIBIT B
Joanne Jaffe Case    I Production.pdf
                   1:19-cv-07024-LAP
             4.8.202                               Document 72-1 Filed 09/13/21 Page 2 of 3 Page 1 of2




   Joanne Jaffe 4.8.2021 Production

             dcanfiel@law.nyc.gov
        D
             Apr 08, 2021,12:07 PM
             To: lou@lapietrakrieger.corn, john.moscow@lbkmlaw.com
             8 attachments - Expired: Expire: 1620446400000
             Message body secured


   Dear
   Counsel:

   Please find
   for service upon you, the following

   1. Joanne Jaffe Personnel
   File, containing Bates stamp numbers D000064-D000447*;


   2. Chief Spinella's notebook entries,from November 14,
   2017 lo July 3, 2018, with redactions of non-responsive material, bearing Bates
   stamp numbers D000448-D000638; and

   3.
   Chief Spinella's PWC notebook entries, with redactions of non-responsive
   material, bearing Bates stamp numbers D000639-D000677.

   * Pages containing Bates stamp numbers D000070-D000074 have
   been withheld on attorney-client/attorney work product grounds. I will
   send over a privilege log shortly.



   File attachments expired: May 8,2021



                                  Name                               Size                   Digital Fingerprint

                                                                     3.7    dd   5b   b0 1 e1 b e\f2264ebed7 4e49bc7 da4
            D000240-D000363.PDF
                                                                     MB     (MDs)
                                                                     2B.B   91   90d21 9 a67 9 1c5 70e3 53 c2edB3 ef9 1 a
            D000064-D0001 51.PDF
                                                                     MB     (MDs)
                                                                     24.4   67 2b2e5 c7 27 7 639f f e e e4e6 cf c43 48 e0
            D0001 52-D000239.PDF
                                                                     MB     (MDs)
                                                                     19.4   d   34f3 6B95Bcfb03 d6c5 97 59B41dfd e0            1
            D000448-D000505.PDF
                                                                     MB     (MDs)
                                                                     17.5   1   f7 458 e5 5 4cdf ed 2 870 94 5 e92 B0ffc 5 e
            D000558-D00063B.PDF
                                                                     MB     (MDs)
            D000506-D0005 57.PDF



https ://nyclaw. kiteworks. com/                                                                                     813112021
Joanne JaffeCase    I Production.pdf
                  1:19-cv-07024-LAP
            4.8.202                    Document 72-1 Filed 09/13/21 Page 3 of 3 Page2 of2


                                                    15.6   2 1 5895   505ca bf9ed 53 98 9241 3 a77 b02d
                                                    MB     (MDs)
                                                    16.6   Bg3 1 44532b93 c94f7d Be bcd bf0570BB2
       D000639-D000677.PDF
                                                    MB     (MDs)
                                                    52.1   aB31ab5     584 c223 4 cc} e61 c2c1 227   b502
       D000364-D000447.PDF
                                                    MB     (MDs)




https ://nyclaw.kiteworks.com/                                                                  813U2021
